          1   Rob Hennig (State Bar No. 174646)
              Brandon Ruiz (State Bar No. 264603)
          2   Sam Brown (State Bar No. 308558)
              Hennig Ruiz & Singh
          3   3600 Wilshire Blvd., Suite 1908
              Los Angeles, CA 90010
          4   Telephone: (213) 310-8301
              Fax: (213) 310-8302
          5
              Attorneys for Plaintiff BARTHOLOMEW POWELL
          6

          7                            UNITED STATES DISTRICT COURT
          8                      NORTHERN DISTRICT OF CALIFORNIA
          9

         10   BARTHOLOMEW POWELL, an                         Case No. 4:18:cv-05117-HSG
              individual,
         11
                          Plaintiff,                         ORDER GRANTING PLAINTIFF’S
         12                                                  MOTION TO APPEAR BY
                    vs.                                      TELEPHONE
         13
              STERICYCLE, INC., a Delaware
         14   corporation; STERICYCLE                        Case Management Conference:
              SPECIALTY WASTE SOLUTIONS,                     Date: December 11, 2018
         15   INC., a Delaware corporation;                  Time: 2:00 p.m.
              STERICYCLE ENVIRONMENTAL                       Crtrm: 2, 4th Floor, 1301 Clay Street
         16   SOLUTIONS, INC., a Delaware
              corporation; and DOES 1 through 30,
         17   inclusive,
         18               Defendants.
         19

         20         It is hereby Ordered that Rob Hennig, attorney for Plaintiff may appear via
         21
              telephone for the Case Management Conference currently set for December 11,
         22

         23   2018 at 2 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make
         24
              arrangements for the telephonic appearance.
         25

         26
                    Date: December 11, 2018                     ______________________________
         27                                                     The Hon. Haywood S. Gilliam, Jr.
         28
HENNIG                                                      1
RUIZ &                           ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE
SINGH
